Citation Nr: 0409234	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  94-34 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
characterized as chronic obstructive lung disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from January 1967 to 
March 1975.  He also had periods of active duty for training 
from October 1963 to April 1964, from July 10, 1964 to July 
26, 1964, from July 16, 1965 to August 1, 1965, and from 
July 1, 1966 to July 17, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1991 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, denied service 
connection for a respiratory disorder.  

The claim was remanded to the RO in July 1996, March 1997, 
and August 1999.  The case has again been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran was treated for pneumonia during his active 
military service.  

3.  The veteran has currently been diagnosed with chronic 
obstructive pulmonary disorder.  

4.  The medical evidence is in equipoise on the question of 
whether the veteran's current chronic obstructive pulmonary 
disorder is related to the pneumonia he experienced in 
service.  




CONCLUSION OF LAW

Chronic obstructive pulmonary disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted while the veteran's claim was 
pending.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

It appears that VA has generally complied with these 
requirements in this case.  However, in light of the Board's 
decision, which constitutes a full grant of benefits sought 
by the veteran on appeal, the Board finds that a full and 
detailed explanation of VA's compliance with these 
requirements is not needed, and additional notice or 
development would not benefit the veteran in any way.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent. Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran has reported that he was treated for pneumonia 
while he was on active duty for training with the National 
Guard from October 1963 to April 1964.  However, his service 
medical records do not document this treatment.  
Nevertheless, the service medical records from his period of 
active duty from January 1967 to March 1975, confirm that he 
was treated for pneumonia in November 1972.  In a narrative 
summary, it was noted that he had had recurrent pneumonia 
five times since 1963 on both the left and right sides.  

Post service clinical records indicate that chest X-rays 
showed some diffuse scarring in the veteran's lungs from his 
previous pneumonia, and he has been diagnosed with chronic 
obstructive pulmonary disorder.  In a VA progress note 
completed while the veteran was hospitalized from March 8 to 
March 18, 1983, it was reported that a chest X-ray showed 
some diffuse left lung scarring, as a result of previous 
pneumonia.  The veteran's history of smoking was also 
acknowledged at that time.  

Upon VA examination in August 1997, the examiner opined that 
time the veteran's current lung disease was due to cigarette 
smoking, and that his chest X-rays did not demonstrate 
significant scarring which could be attributed to prior 
pneumonia.  

Upon VA examination in September 1999, the examiner diagnosed 
the veteran with chronic obstructive pulmonary disorder 
consistent with chronic bronchitis and recurrent episodes of 
acute bronchitis.  He opined that the etiology of the 
veteran's chronic obstructive pulmonary disorder was his 
long-standing smoking history.  He observed that a chest X-
ray did not show any evidence of scarring, and he concluded 
that the veteran's current condition was unlikely related to 
his in-service findings.  

The veteran was examined and his file was reviewed by a VA 
specialist in pulmonary diseases in November 2003.  He was 
diagnosed with chronic obstructive pulmonary disorder.  The 
physician opined that it was at least as likely as not that 
the veteran's lung problems began when he was in the National 
Guard during basic training in 1963, although his smoking 
clearly contributed to the progression of those lung 
problems.  In a December 2003 addendum report, the physician 
noted that he again reviewed the veteran's claims folder.  He 
acknowledged that the episode of pneumonia in 1963 was not 
documented in the veteran's records, and he had accepted the 
veteran's history of that episode in providing his opinion.  
Nevertheless, he concluded that the veteran's assertions were 
valid.  Furthermore, he pointed out that the anatomical 
structure of the lung can be altered by pneumonia, and this 
may be the earliest reference point for the development of 
chronic obstructive pulmonary disorder, especially in 
patients who smoke.  Additionally, the fact that some chest 
X-rays showed the presence of scarring and some did not was 
not significant because scar identification can be very 
difficult on X-ray as a result of a variety of factors.  He 
again concluded that the veteran's pneumonia and cigarette 
smoking contributed to his current chronic obstructive 
pulmonary disorder.  

In considering the opinions discussed above, the Board finds 
that the evidence is in relative equipoise with regard to the 
question of whether there is a causal relationship between 
the veteran's current chronic obstructive pulmonary disorder 
and his military service.  Furthermore, while the severity of 
the veteran's chronic obstructive pulmonary disorder may be 
attributed, in part, to his long-standing smoking, that 
matter goes to the rating of the disability, not the question 
of service connection.  The Board acknowledges that the 
November 2003 opinion is based, in part, on the veteran's 
reported history of an episode of pneumonia in 1963 during 
his National Guard service that is not confirmed by the 
service medical records.  However, the November 1972 service 
medical record clearly states that the veteran had had five 
bouts of pneumonia since 1963, and he was obviously treated 
for pneumonia during his subsequent period of active duty.  
Hence, resolving any reasonable doubt in favor of the 
veteran, the Board concludes that his chronic obstructive 
pulmonary disorder is causally related to the pneumonia he 
experienced in service.  As such, service connection for this 
disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.  


ORDER

Service connection for a respiratory disorder, characterized 
as chronic obstructive pulmonary disorder, is granted.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



